Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Objection to Title of the Invention
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
SYSTEM AND METHOD FOR NOTIFYING VEHICLE OCCUPANT OF REPENISHING PLACE CORRESPONDING TO RELATED FACILITY 

Objection to Specification
The disclosure is objected to because of the following informalities:
Applicant utilizes the term “SNS information” in several places through out the specification (see, eg [0032]).  However, the disclosure does not define this abbreviation so as to provide meaning to the term.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
Obtaining unit in at least claim 1
Extraction unit in at least claim 1
Notification unit of at least claim 1
Ranking unit in at least claim 3
Display unit of at least claim 4
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim limitations “obtaining unit”, “extraction unit”, “notification unit”, “ranking unit”, “accepting unit”, and “display unit”, invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The disclosure does not provide any structure for any of the recited units.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 3-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 3, Applicant recites “list of the plurality of replenishing places ranked by the ranking unit”.  It is unclear if the Applicant intends the scope to be a list of all of the places which were subject to ranking by the ranking unit or if the list is a ranked list of replenishing places as ranked by the ranking unit.
As per claims 6-8, Applicant switches to reciting “the replenishing place” after introducing “replenishing places” as a group.  It is unclear if this limitation is intended to recall the previous replenishing places and requires pluralization of “place, of if the Applicant is seeking to limit a single replenishing place of a plurality.  If the later, there is no antecedent basis for the claims as currently recited and further clarification is required.
As per claims 7 and 8, Applicant recites “average stay time” but does not include information as to where this stay time takes place; whether it may be the replenishing place or the related facility.
As per claim 8, Applicant recites “based on a distance from the replenishing place as the attribute information of the predetermined related facility”.  As recited, it isn’t entirely clear whether the distance is between a vehicle and the replenishing place or the replenishing place and the related facility.
Claims 4-9 are rejected due to their explicit inclusion and inclusion by reference of the rejected subject matter of the claims from which they depend as rejected under 35 U.S.C. §112(b) supra.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17  are rejected under 35 U.S.C. § 101 because 
Subject Matter Eligibility Analysis of claim 1 (see MPEP 2106.03):
Step 1: As a system, the claim is directed to a statutory category.
Step 2A: 
Prong 1:  Claim 1 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 1 is directed to:
Determination of a “replenishing place corresponding to a predetermined related facility, among the related facilities extracted by the extraction unit, which is associated with the attribute information of the occupant obtained by the obtaining unit”
This limitation is akin to a Mental Process as the claimed process is essentially the same as a human mind performing an evaluation or casting judgement. 
Step 2A:
Prong 2: The Applicant has not integrated the judicial exception into a practical Application. 
The Applicant has recited a claim in which a system which somehow obtains information, then further somehow extracts information, and then correlates the two streams of information essentially through a look up table as shown in Figure 7 (Spec.1 [0060]).  The claim as presented does not satisfy any of the relevant considerations for determining whether additional elements integrate the judicial exception into a practical application.  See MPEP § 2106.04 (d)(i).   The additional elements in the claim do not integrate the recited exception into a practical application.  As such, the Applicant has not presented an improvement to the instantly applicable technology. (MPEP §2106.05 citing Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984). 
Step 2B:  The recited claim does not amount to significantly more than the judicial exception.
The claim recites the additional elements of:  
“obtain attribute information of an occupant of a vehicle”
The use of a computer or other machinery in its ordinary capacity such as for the receipt, storage, or transmission of data does not integrate a judicial exception into a practical application or provide significantly more.  See, MPEP § 2106.05(f) citing Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016), further citations herein omitted.)
 “extract related facilities”
The use of a computer or other machinery in its ordinary capacity such as for the receipt, storage, or transmission of data does not integrate a judicial exception into a practical application or provide significantly more.  See, MPEP § 2106.05(f) citing Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016), further citations herein omitted.)

“notify the occupant of a replenishing place corresponding to a predetermined related facility”
This is recited such that the Applicant is merely adding extra-solution activity to the judicial exception.  Instantly this appears to be mere data outputting (see MPEP 2106.05(g)) and a request for general data gathering (see MPEP 2106.05(I)(A)).   
 “obtaining unit”, “extraction unit”, “notification unit”
This is recited with such generality that the claim may require no more than a generic computer performing generic computer function that are well-understood, routine and conventional activities (see MPEP 2106.05(I)(A)).  Further, it appears that these units store and retrieve information in memory, receive or transmit data over a network which are well-understood, routine, and conventional activity.  (see MPEP 2106.05(II)).  This claim is directed to the judicial exception as described supra.
Conclusion:  Claim 1 is directed toward non-subject matter eligible material and is thus rejected under 35 U.S.C. §101 as being patent ineligible.
Claims 2-12 do not add further limitations which would elevate the claimed subject matter to significantly more than the recited abstract idea.
As per claim 13, the pending claim recites essentially the same limitations as claim 1 rejected under 35 U.S.C. § 101 supra.  Claim 13 recites the same judicial exceptions as claim 1 but recites an accepting unit configured to “accept designation of attribute information from an occupant of a vehicle” which appears to be the use of a computer or other machinery in its ordinary capacity such as for the receipt, storage, or transmission of data does not integrate a judicial exception into a practical application or provide significantly more.  See, MPEP § 2106.05(f) citing Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016), further citations herein omitted.)
Accordingly, claim 13 is directed toward non-patent eligible subject matter in accordance with the rationale presented supra as applied mutatis mutandis.
As per claim 14, the pending claim recites essentially the same limitations as claim 1 rejected under 35 U.S.C. § 101 supra.  Claim 14 differs from claim 1 in that as a method, it is directed to a statutory category of patent eligible subject matter.  However, claim 14 recites the same judicial exceptions as claim 1 and some of the same additional limitations which do not constitute significantly more than the abstract idea.  Further, claim 14 lacks the recitation of the generic hardware as included in claim 1.  Accordingly, claim 14 is directed toward non-patent eligible subject matter in accordance with the rationale presented supra as applied mutatis mutandis.
As per claim 15, the pending claim recites essentially the same limitations as claim 13 rejected under 35 U.S.C. § 101 supra.  Claim 15 differs from claim 13 in that as a method, it is directed to a statutory category of patent eligible subject matter.  However, claim 13 recites the same judicial exceptions as claim 15 and some of the same additional limitations which do not constitute significantly more than the abstract idea.  Further, claim 15 lacks the recitation of the generic hardware as included in claim 13.  Accordingly, claim 15 is directed toward non-patent eligible subject matter in accordance with the rationale presented supra as applied mutatis mutandis.
As per claim 16, the pending claim recites essentially the same limitations as claim 1 rejected under 35 U.S.C. § 101 supra.  Claim 16 differs from claim 1 in that as a non-transitory computer-readable storage medium, it is directed to a statutory category of patent eligible subject matter.  However, claim 16 recites the same judicial exceptions as claim 1 and some of the same additional limitations which do not constitute significantly more than the abstract idea.  Further, claim 16 lacks the recitation of the generic hardware as included in claim 1.  Accordingly, claim 16 is directed toward non-patent eligible subject matter in accordance with the rationale presented supra as applied mutatis mutandis.
As per claim 17, the pending claim recites essentially the same limitations as claim 13 rejected under 35 U.S.C. § 101 supra.  Claim 17 differs from claim 13 in that as a method, it is directed to a statutory category of patent eligible subject matter.  However, claim 13 recites the same judicial exceptions as claim 17 and some of the same additional limitations which do not constitute significantly more than the abstract idea.  Further, claim 15 lacks the recitation of the generic hardware as included in claim 13.  Accordingly, claim 17 is directed toward non-patent eligible subject matter in accordance with the rationale presented supra as applied mutatis mutandis.



Prior Art Claim Rejections 
For the purposes of Examination, those claims not explicitly provided with an interpretation in any of the objections or rejections above are subject to the interpretation inferred below with respect to the prior art as applied.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 10, 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2015/0106001).
As per claim 1, Lee teaches a notification system comprising: 

an obtaining unit configured to obtain attribute information of an occupant of a vehicle ([0012] “memory [] may further store one or more parameters… [a] parameter [] may include user preferences for route generation and/or selection” and [0013] “parameters [] could include data collected from a user device 150, a remote source 160, or some other mechanism”, [0014] “collected data [] could be provided from other vehicle [] subsystems communicatively coupled to the vehicle”) ;

an extraction unit configured to extract related facilities having predetermined relations to replenishing places for replenishing driving energy of the vehicle ([0025] “waypoints could be selected based on an association with one another.”  “refueling waypoints could be selected according tot heir proximity to other waypoints”  “a parameter 116 could specify a preference for a particular chain of restaurants, whereby only refueling stations within a predetermined distance [] would be provided as waypoints”: and 

a notification unit configured to notify the occupant of a replenishing place corresponding to a predetermined related facility, among the related facilities extracted by the extraction unit, which is associated with the attribute information of the occupant obtained by the obtaining unit ([0008] “The computer may also provide outputs, e.g., to display a route or routes for the vhicle 101, receive user input relating to a route, selecting a route, etc.” and [0024] waypoints are displayed).    Lee does not explicitly disclose that the notification unit notifies of a replenishing place corresponding to a predetermined related facility.  However, from the context of Lee, it is implicit that displaying a refueling waypoint selected due to its association with a facility that is related to user preference would notify  the occupant of a replenishing place corresponding to a predetermined related facility.

As per claim 2, Lee teaches the system according to claim 1, wherein the extraction unit extracts the related facilities by matching between the attribute information of the occupant and attribute information of the related facilities ([0025] “a parameter 116 could specify a user preference for a particular chain fo restaurants, whereupon only refueling stations within a predetermined distance [] of a location of a restaurant in the chain would be provided as waypoints.  Alternatively, a user could provide input via a vehicle [] HMI to request a search for restaurants near a route.  Upon detecting a refueling need, the computer [] could select only refueling waypoints located near [] a restaurant waypoint”).  


As per claim 10, Lee teaches the system according to claim 1, wherein the extraction unit extracts a facility within a predetermined distance from the replenishing place as the related facility ([0025] “For example, in the event that the computer 105 determines that refueling waypoints should be provided with a route, refueling waypoints could be selected according to their proximity to other waypoints. For example, a parameter 116 could specify a user preference for a particular chain of restaurants, whereupon only refueling stations within a predetermined distance, e.g., 1/4 mile, of a location of a restaurant in the chain would be provided as waypoints. Alternatively or additionally, a user could provide input via a vehicle 101 HMI to request a search for restaurants near a route. Upon detecting a refueling need, the computer 105 could select only refueling waypoints located near, e.g., at a same highway exit as, a restaurant waypoint, to maximize trip efficiency and minimize overall travel time”).  

As per claim 12, Lee teaches the system according to claim 1, wherein the vehicle is an electric vehicle, and the replenishing place is a charging spot for charging a battery mounted in the electric vehicle ([0028] “a price for re-charging batteries used to fuel the vehicle”). 

As per claim 13, Lee teaches a notification system comprising: 

an accepting unit ([0005] “the computing device 105 generally receives user input”) configured to accept designation of attribute information from an occupant of a vehicle ([0025] “Alternatively or additionally, a user could provide input via a vehicle” and [0027] “a fuel-related threshold could be triggered where a user provided input that a vehicle 101 should be refueled at a particular time, before reaching a particular destination or waypoint, etc”, also [0036] “computer 105 could be configured, e.g., according to a parameter 116 provided by previous user input, to always select a route with a least travel time, to always select a route with lowest fuel costs, to near a particular chain of fuel stations, restaurants, rest stops, etc.”: 

an extraction unit configured to extract related facilities having predetermined relations to replenishing places for replenishing driving energy of the vehicle ([0025] “waypoints could be selected based on an association with one another.”  “refueling waypoints could be selected according tot heir proximity to other waypoints”  “a parameter 116 could specify a preference for a particular chain of restaurants, whereby only refueling stations within a predetermined distance [] would be provided as waypoints”: and 

a notification unit configured to notify the occupant of a replenishing place corresponding to a predetermined related facility, among the related facilities extracted by the extraction unit, which is associated with the attribute information of the occupant obtained by the the designation of which is accepted by the accepting unit ([0008] “The computer may also provide outputs, e.g., to display a route or routes for the vhicle 101, receive user input relating to a route, selecting a route, etc.” and [0024] waypoints are displayed).    Lee does not explicitly disclose that the notification unit notifies of a replenishing place corresponding to a predetermined related facility.  However, from the context of Lee, it is implicit that displaying a refueling waypoint selected due to its association with a facility that is related to user preference would notify  the occupant of a replenishing place corresponding to a predetermined related facility.

As per claim 14, the Applicant recites a method having essentially the same limitations as claim 1 supra and is accordingly rejected under the rationale presented supra as applied mutatis mutandis.

As per claim 15, the Applicant recites a method having essentially the same limitations as claim 13 supra and is accordingly rejected under the rationale presented supra as applied mutatis mutandis.

As per claim 16, the Applicant recites a non-transitory computer-readable storage medium having essentially the same limitations as claim 1 supra and is accordingly rejected under the rationale presented supra as applied mutatis mutandis.

As per claim 17, the Applicant recites a non-transitory computer-readable storage medium having essentially the same limitations as claim 13 supra and is accordingly rejected under the rationale presented supra as applied mutatis mutandis.


Claims 3-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2015/0106001) as applied to claim 1 above, and further in view of Gyongyi (US 2015/0356083)

As per claim 3, Lee teaches the system according to claim 1.  Lee does not explicitly disclose the system comprising a ranking unit configured to, if there are a plurality of replenishing places corresponding to the predetermined related facility, rank the plurality of replenishing places, wherein the notification unit notifies the occupant of a list of the plurality of replenishing places ranked by the ranking unit.  

However, in a related invention, Gyongyi teaches a ranking unit ([0012] “a system including memory and one or more processors operable to [] perform a method such as one or more of the methods described herein”) configured to: if there are a plurality of replenishing places  corresponding to the predetermined related facility ([0045] “determine multiple gas stations as points of interest”), rank the plurality of replenishing places ([0045] “relevance engine may determine relevance scores for the points of interest based on distance between the gas stations and one or more locations” and [0027] a relevance score for a point of interest may be utilized to determine [] the ranking of the point of interest in a listing of points of interest”), wherein the notification unit ([0084] User interface output devices 820 may include a display subsystem [] non-visual displays such as audio output devices”) notifies the occupant of a list of the plurality of replenishing places ranked by the ranking unit ([9972] “relevance scores for points of interest may be utilized to provide the user with a listing of points of interested”  “A point of interest with a relevance score that is more indicative of relevance may be provided higher in the listing than oint of interest with a relevance score that is less indicative of relevance.”).  

It would have been obvious to modify Lee with , a ranking unit configured to, if there are a plurality of replenishing places corresponding to the predetermined related facility, rank the plurality of replenishing places, wherein the notification unit notifies the occupant of a list of the plurality of replenishing places ranked by the ranking unit in order to provide a user with a list of the most relevant replenishing places in an intuitive manner so that an expedient selection may be made with a minimum of driver distraction.


As per claim 4, Lee teaches the system according to claim 3.  Lee does not explicitly disclose that the notification unit displays the replenishing places together with attribute information of the predetermined related facility on a display unit.  However, in a related invention, Gyongyi teaches the provision of point of interest information related to the point of interest to the user (see claim 1 and [0035] “point of interest is an identifier of a physical location that may be utilized to present information related to the physical location of the user” also [0084] “display”).

As per claim 5, Lee teaches the system according to claim 3.  Lee does not explicitly disclose that the notification unit outputs the replenishing places together with attribute information of the predetermined related facility by speech from a speaker.  However, in a related invention, Gyongyi teaches the provision of point of interest information related to the point of interest to the user (see claim 1 and [0035] “point of interest is an identifier of a physical location that may be utilized to present information related to the physical location of the user” also [0084] “audio output devices”).


As per claim 6, Lee teaches the system according to claim 3.  Lee does not explicitly disclose that the ranking unit scores the replenishing place corresponding to the predetermined related facility based on attribute information of the predetermined related facility, and ranks the plurality of replenishing places based on the score of the replenishing place having undergone the scoring.   However, Gyongyi teaches the ranking unit scores the replenishing place corresponding to the predetermined related facility based on attribute information of the predetermined related facility, and ranks the plurality of replenishing places based on the score of the replenishing place having undergone the scoring ([0010] “the step of determining the relevance score may include the step of determining a distance between the second location entity and the point of interest entity.” And [0045] “The message trail 400 includes a reference to “Chain Restaurant,” which may have multiple locations. Point of interest engine 105 may determine multiple locations of “Chain restaurant” from one or more databases and determine that each location may be a point of interest for the user. For example, point of interest engine 105 may identify a “Chain Restaurant” entity in entity database 120 that is mapped to multiple addresses. In some implementations, multiple points of interest may be provided to relevance engine 115 to determine, based on additional information from one or more sources, whether one or more of the locations is more relevant to the user, as described herein”).  

As per claim 7, Lee teaches the system according to claim 6.  Lee does not explicitly disclose the ranking unit scores the replenishing place corresponding to the predetermined related facility, based on an average stay time as the attribute information of the predetermined related facility.  However, in a related invention Gyongyi teaches the ranking unit scores the replenishing place corresponding to the predetermined related facility, based on an average stay time as the attribute information of the predetermined related facility ([0060] “Point of interest engine 105 may provide relevance engine 115 with the two addresses and relevance engine 115 may determine a relevance score for each of the locations based on identified user presence at each of the locations. A count of the user at each location (or frequency of the user at one of the locations versus the other location), the recency of the user at each of the locations, and/or the length of stay of the user at each of the locations may be utilized to determine a relevance score for each of the locations.”).


As per claim 9, Lee teaches the system according to claim 6, based on a distance from the replenishing place as the attribute information of the predetermined related facility ([0025] “For example, in the event that the computer 105 determines that refueling waypoints should be provided with a route, refueling waypoints could be selected according to their proximity to other waypoints. For example, a parameter 116 could specify a user preference for a particular chain of restaurants, whereupon only refueling stations within a predetermined distance, e.g., 1/4 mile, of a location of a restaurant in the chain would be provided as waypoints. Alternatively or additionally, a user could provide input via a vehicle 101 HMI to request a search for restaurants near a route. Upon detecting a refueling need, the computer 105 could select only refueling waypoints located near, e.g., at a same highway exit as, a restaurant waypoint, to maximize trip efficiency and minimize overall travel time”).  Lee does not explicitly disclose that the ranking unit scores the replenishing place corresponding to the predetermined related facility.  In a related invention, Gyongyi teaches that the distance between the replenishing place and second facility may be utilized in creating the ranking ([0045] “For example, point of interest engine 105 may determine multiple gas stations as points of interest and relevance engine 115 may determine relevance scores for the points of interest based on distance between the gas stations and one or more locations, such as distance between each gas station and a rental car location.”).


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2015/0106001) and Gyongyi (US 2015/0356083) as applied to claim 7 above (“Lee”), and further in view of Scholl (US 2013/0218458).

As per claim 8, Lee teaches the system according to claim 7.  Lee does not explicitly disclose that the ranking unit scores the replenishing place corresponding to the predetermined related facility, based on the average stay time and a time necessary to replenish the driving energy.  Gyongyi teaches that the ranking unit scores the replenishing place based on the average stay ([0060] “Point of interest engine 105 may provide relevance engine 115 with the two addresses and relevance engine 115 may determine a relevance score for each of the locations based on identified user presence at each of the locations. A count of the user at each location (or frequency of the user at one of the locations versus the other location), the recency of the user at each of the locations, and/or the length of stay of the user at each of the locations may be utilized to determine a relevance score for each of the locations.”).

In a related invention, Scholl teaches the consideration of a necessary charging time as well as a facility associated with an activity which may be associated with a particular amount of time consumption.  ([0056] “the navigation system may take into account the time of day and a user dining preferences to select a charging station near a restaurant favoured by the user when a longer charging time is dictated.”)  It would have been obvious to modify Lee with the ability to consider the recommendation of a destination based upon the duration of a replenishing session and the character of an associated facility in order to ensure that a user will not have to endure a long wait during a charge, but rather use it as an opportunity to savor the passage of time in personally fulfilling manner.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2015/0106001) as applied to claim 1 above, and further in view of Beyeler (US 2012/0197696).


As per claim 11, Lee teaches the system according to claim 10. wherein the predetermined distance is determined based on the attribute information of the occupant ([0025] “For example, in the event that the computer 105 determines that refueling waypoints should be provided with a route, refueling waypoints could be selected according to their proximity to other waypoints. For example, a parameter 116 could specify a user preference for a particular chain of restaurants, whereupon only refueling stations within a predetermined distance, e.g., 1/4 mile, of a location of a restaurant in the chain would be provided as waypoints. Alternatively or additionally, a user could provide input via a vehicle 101 HMI to request a search for restaurants near a route. Upon detecting a refueling need, the computer 105 could select only refueling waypoints located near, e.g., at a same highway exit as, a restaurant waypoint, to maximize trip efficiency and minimize overall travel time”).   

Lee does not explicitly disclose that the predetermined distance is determined based on the attribute information of the occupant.  However, in a related invention, Beyeler teaches that a distance threshold may be a value that is may be provided by a user ([0051] “The distance threshold may be a predetermined value retrieved from optimization criteria and/or may be a value that is dynamically generated by routing engine 308 or manually provided by a user. For example, I/O devices 120 of server 104 may display a screen including clickable options and/or prompt a user to select whether the route distance should be used as a factor to determine the location of POIs.”)  It would have been obvious to modify Lee with the utilization of a threshold unique to an occupant based upon those attributes therewith associated in order to provide for more enjoyable vehicular travel whereby detours and waypoints may be selected by parameters found more desirable or comfortable to an occupant.


 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A GOLDMAN whose telephone number is (571)270-5328. The examiner can normally be reached Monday-Friday 8:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on (571)272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A GOLDMAN/Primary Examiner, Art Unit 3663                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant’s Specification filed March 5, 2019